Citation Nr: 1512048	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  09-00 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of status post right knee surgery.

2.  Entitlement to a rating in excess of 10 percent for post-traumatic arthritis of the left ankle.

3.  Entitlement to a rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2004.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified before the undersigned at an October 2009 hearing and a transcript of that hearing has been associated with his claims folder.

In March 2011, the Board remanded these matters for further development.  This case was again remanded in April 2013 for additional development.  In a subsequent rating decision, dated in December 2013, the Appeals Management Center granted entitlement to service connection for a psychiatric disorder.  Consequently, the service connection claim is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's residuals of a right knee surgery have not been manifested by disability tantamount to limitation of flexion to 45 degrees or worse or limitation of extension to 10 degrees or worse.

2.  The Veteran's post-traumatic arthritis of the left ankle has not been manifested by disability tantamount to marked limitation of motion.

3.  Prior to August 5, 2014, the Veteran's service-connected migraine headaches were not productive of characteristic prostrating attacks occurring on an average of once a month.

4.  As of August 5, 2014, the Veteran's service-connected migraine headaches have likely been productive of characteristic prostrating attacks occurring on an average of once a month, but have not been productive of very prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of a right knee surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5024-5260 (2014).

2.  The criteria for a disability rating in excess of 10 percent for post-traumatic arthritis of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5010-5271 (2014).
 
3.  Prior to August 5, 2014, the criteria for a disability rating in excess of 10 percent for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

4.  As of August 5, 2014, the criteria for a disability rating of 30 percent, but no more, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A September 2007 letter to the Veteran informed him of what was needed to substantiate his claim, the information and evidence that VA would collect, and the information and evidence that he would be responsible for providing to the VA.  In addition, this letter met the notification requirements set out in Dingess, and the generic notification requirements still in effect under Vazquez.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This case was remanded for additional development in March 2011 and April 2013.  

The March 2011 remand noted that documents were missing from the claims file pertinent to the appeal, and instructed the AOJ to incorporate pertinent records.  The AOJ was to request that the Veteran identify the names, addresses and approximate dates of treatment for all health care providers who may have possessed additional records pertinent to his claim.  In addition, the AOJ was to schedule the Veteran for VA examinations to assess the severity of his service-connected right knee, left ankle, and migraine disabilities.

The Board notes that all pertinent documents relevant to the Veteran's claims have been associated with the record.  The Veteran was provided with a letter dated in May 2011, requesting that the Veteran identify any additional providers who had treated his service-connected right knee, left ankle, and migraine disabilities who may have had outstanding medical records.  In August 2012, the Veteran submitted a form indicating that he did not have any additional evidence regarding his appeal.  The Veteran was afforded a VA examination in June 2011.  In addition, the Veteran was provided with a VA examination in August 2014 to assess the severity of his service-connected migraine headaches.  The Board finds that the VA opinions are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Board notes that the most recent examination to assess the nature and severity of his service-connected right knee and left ankle disabilities was provided in June 2011, almost four years ago, at the request of his representative at the hearing before the undersigned Veterans Law Judge in October 2009.  However, the Veteran has not asserted, and the evidence does not show, that his right knee and left ankle disabilities have materially worsened since the most recent evaluation. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The Board accordingly finds no reason to remand for further examination.

The case was remanded in April 2013, in order to obtain any outstanding records from the VA Salt Lake City Health Care System from August 2007 through the present, and from any other sufficiently identified VA facility.  The Board notes that these records have been included in the online claims file.

Post-service VA medical records and examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Hyphenated diagnostic codes are generally used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

Right Knee

The Veteran's right knee disability has been rated at a 10 percent disability rating under Diagnostic Code 5024-5260.  According to the rating schedule, diseases rated under Diagnostic Code 5024 are to be rated based on limitation of motion of the affected parts as degenerative arthritis.  38 C.F.R. §4.71a.  

The criteria for rating degenerative arthritis are found under Diagnostic Code 5003, which provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).
At his hearing, the Veteran contended that he was limited in lifting patients in his position as a home health care provider due to his knee disability.  In addition, he claimed that his knee gave out on him and that he had instability.

The Veteran was provided with a VA examination in October 2007.  He reported mild weakness, stiffness, heat, and fatigability, and occasional giving way and lack of endurance in his right knee.  He did not have swelling, redness, or dislocation.  He reported constant localized pain at a level of 9.  On examination, there was mild edema, weakness, and tenderness.  There was no effusion, redness, heat, guarding of movement, or subluxation.   Motor strength  was 4/5.  Range of motion was 0 to 120 degrees.  Joint function was limited by an additional 5 degrees by pain, fatigue, weakness, lack of endurance, and incoordination.  Pain was the major functional impact after repetitive use.  The anterior and posterior cruciate and medial and lateral collateral ligament stability tests of the right knee were within normal limits, and the medial and lateral meniscus test of the right knee was within normal limits.

The Veteran underwent a VA examination in June 2011.  He reported ongoing stiffness and pain in the right knee.  He says that the pain in the right knee is constant, at a level of 8/10.  The Veteran states that the knee tends to swell perhaps once or twice a week.  On examination of the right knee, there was no swelling or inflammation.  The Veteran reported tenderness along the medial aspect of the right knee.  The examiner noted slight patella compression tenderness.  There was no laxity of the cruciate or the collateral ligaments.  The examiner found that the knee was quite stable.  Range of motion was 0 to 110 degrees, with pain throughout the range of motion.  There was no change in active or passive range of motion during repeat motion testing and no additional loss of range of motion of the right knee due to pain, weakness, impaired endurance, fatigue, incoordination, flare-ups, or loss of function.  The patellar and trochlear cartilage appeared preserved. The menisci were normal. The anterior and posterior cruciate and the collateral ligaments were normal.  

Based on the evidence set forth above, an increased rating for residuals of a right knee surgery is not warranted.  The evidence does not support a rating in excess of 10 percent. 

The Veteran's worst range-of-motion measurements taken during the pendency of this claim show flexion limited to 115 degrees, and extension limited to 5 degrees, taking into account the examiner's findings at the October 2007 VA examination that joint function was limited by an additional 5 degrees by pain, fatigue, weakness, lack of endurance, and incoordination.  However, under the Diagnostic Codes pertaining to limitation of motion, 5260 and 5261, these measurements do not reflect a compensable disability level.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014). 

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range-of-motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is competent to report his symptoms, including pain, swelling, weakness, stiffness, heat, and fatigability, and occasional giving way and lack of endurance.  Layno, supra.  However, in this case, the Board does not find an increase due to functional loss is warranted.  The Board accepts the Veteran's reports of symptoms in his right knee.  38 C.F.R. §§ 4.40, 4.45.  However, for a higher evaluation, there must be the functional equivalent of flexion limited to 30 (or more nearly approximating 30 degrees) or extension limited to 15 degrees (or more nearly approximating 15 degrees).  See Deluca, supra.  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the currently assigned 10 percent rating contemplates the Veteran's symptoms to include pain and flare-ups.  His measured ranges of motion exceeded the limitations required to meet the criteria for even a 0 percent rating under both Diagnostic Codes 5260 and 5261.  There is no suggestion that functional losses due to problems such as pain equate to a compensable level of limited motion, either in flexion or extension.  Thus, a higher rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, Mitchell, supra. 

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), General Counsel determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, the ranges of motion of the right knee do not meet the criteria for even a 0 percent rating under Diagnostic Code 5260 or 5261.  Separate ratings for limitation of right knee motion are therefore not warranted. 

The Board has also considered rating the Veteran's right knee disability under other Diagnostic Codes in order to provide the Veteran with the most beneficial disability rating.  However, the evidence does not reflect, and the Veteran has not contended, that his service-connected right knee disability has resulted in ankylosis of the knee, dislocated cartilage, or malunion of the tibia or fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2014).  

The Veteran has contended that his knee gives way and that he has instability.  However, clinical medical evidence of record does not show instability as to warrant a disability rating under Diagnostic Code 5257.  The October 2007 VA examiner noted that the Veteran's anterior and posterior cruciate and medial and lateral collateral ligament stability tests of the right knee were within normal limits, and the medial and lateral meniscus test of the right knee was within normal limits.  In addition, the June 2011 examiner determined that there was no laxity of the cruciate or the collateral ligaments, and that the Veteran's knee was quite stable.  As such, while the Veteran is competent to report a feeling of instability in his right knee, the Board concludes that the examination reports prepared by expert examiners are more probative than the Veteran's generally unsupported lay statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, a separate rating is not warranted under Diagnostic Code 5257.  (In making this determination, the Board finds that since Diagnostic Code 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); do not apply. Johnson v. Brown, 9 Vet. App. 7, 9 (1996).) 

As the evidence shows that the Veteran's right knee disability consistently and throughout the appeals period did not meet the criteria for a higher disability rating, staged ratings are not applicable.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Accordingly, for the reasons provided above, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for residuals of status post right knee surgery, and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55. 

Left Ankle

The Veteran's left ankle disability has been rated at a 10 percent disability rating under Diagnostic Code 5010-5271.  Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, as set out above.  

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  Normal ranges of ankle motion are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion of an ankle and a 20 percent rating is warranted for marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca, Mitchell, Burton, supra.

At his hearing, the Veteran contended that his left ankle disability warrants a higher disability rating.  He contended that he had intermittent sharp pain and swelling after being on his feet for an extended period of time.

At his October 2007 VA examination, the Veteran reported mild stiffness, swelling, and fatigability, and occasional giving way and lack of endurance of his left ankle.  He did not have weakness, heat, redness, locking, or dislocation.  The Veteran reported constant pain at a level of 6.  The left ankle had mild edema, effusion, and crepitus.  There was no weakness, tenderness, redness, or heat, guarding of movement, or subluxation.  Examination of the ankles did not reveal any deformity.  Range of motion of the left ankle was dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no indication of a malunion of the os calcis or the astralgus on the left.

At his June 2011 VA examination, the Veteran reported the constant stiffness, a popping sensation, and pain in the ankle that is relatively constant at 3 to 4/10.  He indicated that he had frequent swelling in the left ankle.  The Veteran did not describe excess fatigability, incoordination, or significant weakness as a result of the left ankle symptoms.  There were no other flare-ups or treatments.  On examination, there was no swelling or inflammation of the ankle.  The Veteran was able to actively dorsiflex the left ankle 0 to 15 degrees, plantar flex 0 to 40 degrees, invert the left ankle 0 to 20 degrees, and evert the left ankle 0 to 15 degrees.  He had no pain during the range of motion, but stated that he had pain at the extremes of the range of motion and could go no further.  There was no change in active or passive range of motion during repeat motion testing and no additional losses of range of motion of the left ankle due to pain, weakness impaired endurance, fatigue, incoordination, flare-ups, or loss of function.  The examiner assessed mild chronic left ankle strain.  The examiner noted that June 2011 X-rays were normal.  There was no evidence of degenerative arthritis or to suggest a previous fracture in the ankle.  As such, the examiner noted that the Veteran's statement that the ankle was fractured previously was erroneous.

Based on the evidence set forth above, an increased rating for post-traumatic arthritis of the left ankle is not warranted.  The evidence does not support a rating in excess of 10 percent. 

The Veteran's range of motion was not limited to an extent that could be considered "marked."  At his October 2007 VA examination, the Veteran had full range of motion of the left ankle.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  At his June 2011 VA examination, the Veteran was able to actively dorsiflex the left ankle 0 to 15 degrees and plantar flex 0 to 40 degrees.  He stopped movement when he experienced pain.  There was no change in active or passive range of motion during repeat motion testing and no additional loss of range of motion of the left ankle due to pain, weakness impaired endurance, fatigue incoordination flare-ups, or loss of function.  As such, the Veteran's left ankle disability does not warrant a higher disability rating under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range-of-motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is competent to report his symptoms, including pain, swelling, and stiffness.  Layno, supra.  However, in this case, the Board does not find an increase due to functional loss is warranted.  The Board accepts the Veteran's reports of symptoms in his left ankle. 38 C.F.R. §§ 4.40, 4.45.  However, for a higher evaluation, there must be the functional equivalent of marked limitation of motion. See Deluca, supra.  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Significantly, both examination reports show that the Veteran's left ankle function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Thus, a higher rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, Mitchell, supra. 

The Board has also considered rating the Veteran's left ankle disability under other Diagnostic Codes in order to provide the Veteran with the most beneficial disability rating.  However, the evidence does not reflect, and the Veteran has not contended, that his service-connected left ankle disability has resulted in ankylosis of the ankle or of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2014).  

As the evidence shows that the Veteran's left ankle disability consistently and throughout the appeals period did not meet the criteria for a higher disability rating, staged ratings are not applicable.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Accordingly, for the reasons provided above, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for post-traumatic arthritis of the left ankle, and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55. 

Migraine Headaches

The Veteran's migraine headaches have been rated at a 10 percent disability rating under Diagnostic Code 8100.  Under Diagnostic Code 8100, which addresses migraines, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Finally, a 50 percent rating is assigned when migraines with very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

At his hearing, the Veteran contended that he had headaches two to three times per week accompanied by light and noise sensitivity.  He took medication, which helped, but he asserted that he worked as a home health care provider, and that he was unable to take his medication while working.  He claimed that he had completely prostrating attacks with his headaches, but also testified that he did not call in sick, but worked through his headaches. 

The Veteran was afforded a VA examination in October 2007.  The claimant reported having recurring headaches with photophobia and noise disturbance.  When the headache attacks occurred, he was able to go to work but required medication.  The headaches occurred on average four times per month and each attack lasted for twelve hours.  The current treatment was Fioricet as needed.  The Veteran reported that he had decreased ability to concentrate while taking Fioricet.

At his June 2011 VA examination, the Veteran stated that headaches occurred two to three times per week.  He did not report a warning or an aura that the headache is about to develop.  The pain began at a level of 3 to 4/10 and over a period of 30 minutes, and would build to a level of 9 to 10/10.  The Veteran reported nausea with the headache and that he would vomit on some occasions.  He indicated that the medication would relieve the headache to some extent but it would usually take anywhere from two to twelve hours for the headache to subside.  He did not have any specific visual symptoms with the headaches, other than some mild blurred vision.

He had never lost consciousness with a headache or had a seizure.  He had never had focal neurological signs or symptoms associated with a headache.  He said that his speech would occasionally be affected with a headache in that he may stutter.  He reported that he frequently retired to a cool dark room, and would place an ice pack on his forehead.  The Veteran states that in the prior six months, he had missed two days of work.  The Veteran indicated that when he was working providing home care that he probably missed work two to three times a week, and would call his clients and reschedule a visit to their home.  The examiner noted that his reported history of missing work two to three times a week was contrary to the history the Veteran gave in testimony at his hearing.  In attempting to determine if the Veteran had had prostrating episodes related to his headache, the examiner found that he could only comment that the Veteran stated he missed work for two days a week ago, but could not corroborate that nor could he corroborate the statement that the Veteran missed work as a certified nursing assistant (CAN) two to three times a week for a period of four to five years.  The examiner assessed chronic recurrent muscle contraction/stress-type headaches.  The examiner opined that the Veteran was not experiencing common migraines and found that there was no evidence to suggest classic migraines.

The Veteran was afforded a VA examination in August 2014.  He reported pain all day and every day at 5-6 on a pain scale of 1-10 where 10 being worst imaginable pain.  Two to three times a month, the pain was exacerbated to 9-10 on the same pain scale.  Such pain could last for two to three days per episode. The pain was associated with blurred vision, and sensitivity to light and sound.  He reported having prostrating headaches one to two times a month when he had to stay in a quiet and dark room and sleep for twelve to twenty four hours.  He reports that he consumed about 300 hours of his sick leave since 2010 due to headaches.  He indicated that over the prior 7 months, he consumed about 8 days of sick leave due to headaches.  However, the Veteran reported that his sick leave utilization was within the confines of his leave privileges, and he maintained his full-time job with VA.  The Veteran reported constant head pain on both sides of his head.  The examiner noted that the Veteran had characteristic prostrating attacks of migraines that occurred once every month, but that he did not have very prostrating and prolonged attacks of migraines pain productive of severe economic inadaptability. 

In considering whether the Veteran's headaches warrant a higher disability rating, the Board notes that the issue is the frequency of headaches that are actually prostrating.  The Board finds that the evidence of record prior to the August 5, 2014 VA examination does not support a finding that the Veteran had prostrating headaches occurring once a month.  While the Veteran has stated that his headaches, which occurred every week, have been accompanied by light and noise sensitivity, nausea and, at times, vomiting, these contentions do not reflect a disability picture that rises to the level of prostrating attacks averaging once a month.  While these headaches clearly cause symptoms, it is not clear that they result in extreme exhaustion or powerlessness that is contemplated by the criterion that they be prostrating.

In addition, prior to August 5, 2014, there is contradictory evidence as to how much work the Veteran had missed due to his service-connected headaches.  At his hearing, he indicated that he was able to work through his headaches.  However, at his June 2011 VA examination, the Veteran asserted that he missed two to three days a week due to his headaches.  Nevertheless, the examiner was led to believe that the Veteran did not in fact have true migraine headaches.  Such a conclusion is consistent with the fact that the Veteran was able to continue to work.  (The Board does not find the Veteran's statements regarding the high absenteeism to be credible.  To miss as much work as he said he missed-2 to 3 days a week-and still maintain a job is not believable.  The more believable statements are his statements that he continued to work and use medication for relief sufficient to get through the day, which reflects non-prostrating episodes.)

His August 2014 VA examination report reflects that the Veteran had headache-related prostrating attacks once per month.  As such, the criteria for a 30 percent rating are met as of the date of this examination.

In order to meet the criteria for a 50 percent disability rating, the evidence would need to show that the Veteran's headaches resulted in frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this case, the evidence of record does not reflect that the Veteran's headaches cause prolonged prostrating attacks.  There is also no evidence that they have caused severe economic inadaptability.  Significantly, the Veteran reported that, while he took leave for his headaches, his sick leave utilization was within the confines of his leave privileges, and he maintained his full-time job with VA.  As such, the Board finds that a rating higher than 30 percent is not warranted.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected right knee and left ankle disabilities are manifested by signs and symptoms such as pain, stiffness, locking, fatigability, and lack of endurance.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate the very problems complained of by the Veteran.  With regard to the Veteran's migraine headaches, the Board finds that the rating criteria specifically contemplate the Veteran's symptoms.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture associated with his service-connected disabilities.  In short, there is nothing exceptional or unusual about the Veteran's right knee, left ankle, or migraine disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.


ORDER

A rating in excess of 10 percent for residuals of a right knee surgery is denied.

A rating in excess of 10 percent for post-traumatic arthritis of the left ankle is denied.

Prior to August 5, 2014, entitlement to a rating in excess of 10 percent for migraine headaches is denied.

As of August 5, 2014, entitlement to a 30 percent rating for migraine headaches is granted, subject to the provisions governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


